DISMISS and Opinion Filed December 16, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00773-CV

                  IN THE MATTER OF D. C., A JUVENILE

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-21-00754

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellant, the Dallas County District Attorney’s Office, has filed a motion to

withdraw its appeal without prejudice. We grant the motion and dismiss the appeal

without prejudice. See TEX. R. APP. P. 42.1(a)(1).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE


210733F.P06
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

IN THE MATTER OF D. C., A                   On Appeal from the 305th Judicial
JUVENILE                                    District Court, Dallas County, Texas
                                            Trial Court Cause No. JC-21-00754.
No. 05-21-00773-CV                          Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and Smith
                                            participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered December 16, 2021.




                                      –2–